GUIDRY, J., would grant.
CRICHTON, J., would grant and assigns reasons.
CRICHTON, J., would grant and assigns reasons:
For reasons assigned by Judge Dysart's dissent, I would grant the writ application of the State of Louisiana. Specifically, I agree with Judge Dysart's finding that the district court abused its discretion in ordering the disclosure of the un-redacted *893video from which the C.I.'s identity would be ascertainable. State v. King, 19-0018 (La. App. 4 Cir. 1/10/19) (unpublished). (Dysart, J., dissenting). In my view, such disclosure would violate La. C.E. art. 514(A) as the defendant has failed to prove that "interest of the government in preventing disclosure is substantially outweighed by exceptional circumstances such that the informer's testimony is essential to the preparation of the defense or to a fair determination on the issue of guilt or innocence." La. C.E. art. 514(C).